—Order unanimously affirmed with costs. Memorandum: Supreme Court properly denied summary judgment to defendant G.W. Inns of Batavia, Inc. Issues of fact exist concerning the weather conditions at the time of plaintiff Carol L. Grasso’s injury, the cause of the ice in the parking lot and actual or constructive notice to defendant of the existence of the condition in question (see, Gordon v American Museum of Natural History, 67 NY2d 836; Cerra v Perk Dev., 197 AD2d 851; Marcellus v Littauer Hosp. *1027Assn., 145 AD2d 680; Candelier v City of New York, 129 AD2d 145). (Appeal from Order of Supreme Court, Genesee County, Wolf, Jr., J.—Summary Judgment.) Present—Denman, P. J., Green, Lawton, Wesley and Callahan, JJ.